DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Office Action is in response to the initial filing of application # 16/168,031 on October 23, 2018.  
3.	Claims 1-20 are currently pending and are considered below.

Information Disclosure Statement

4.	The information disclosure statement (IDS) submitted on 10/23/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1, 3, 4, 7, 8, 10, 11, 14, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KWAK et al. (U.S. Pub. No. 2011/0153322) (hereinafter ‘Kwak’) and in view of Vibbert et al. (U.S. Patent No. 9,767,794) (hereinafter ‘Vibbert’).

Claims 1, 8 and 15:  Kwak discloses a computer-implemented method executed on a processor, non-transitory computer-readable storage medium and a system for enabling hierarchical conversational policy learning for sales strategy planning, Kwak teaches employing hierarchical topic plan (see at least paragraph 0101), the computer-implemented method comprising:
enabling a user to have a conversation with a robot via a conversation platform, Kwak teaches a dialog process between a user and a dialog system employing a hierarchical topic plan (avatar) and further teaches such hierarchical topic plan of a robot or automated service dialog system (see at least paragraphs 0096 and 0101 and see figure 37);
employing a plan database to store general plans used in the conversation, Kwak teaches a hierarchical plan in figures 4 element 430 (see also paragraphs 0011-0016 and see also figures 5, 7 and 8);
employing an industry database to store a plurality of candidate plans, Kwak teaches searching the hierarchical topic plan to find a topic corresponding to an interest contained in the information-seeking intention (see at least paragraphs 0021, 0071 and 0096); and 
employing a plan and policy optimizer to allow the robot to select and output an optimal plan from the plurality of candidate plans, the optimal plan determined by hierarchical reinforcement learning via a first learner and a second learner, the first leaner selecting the optimal plan and the second learner selecting an optimal action, Kwak teaches during the course of the task-oriented dialogue, the domain action handler unit 410 may communicate with the service providing module 340 that may provide the real service, and may make a final decision about a service to be offered to the user, pieces of information desired for the real service request may be obtained from the hierarchical topic plan 430 (see at least paragraphs 0071 and 0096 and see also figure 8).
While Kwak teaches all the limitations mentioned above, Kwak do not explicitly teach candidate plans pertaining to sales promotions.  However, Vibbert teaches a task selector may determine that a promotional task is to launched to offer the user a free drink if the user answers a survey (see at least column 25 lines 3-15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Kwak to modify to include the plans such as sales promotions as taught by Vibbert in order to update what the user is interested in and therefore complete a transaction (see at least column 25 lines 3-18).

Claims 3, 10 and 16:  Kwak in view of Vibbert disclose the method, non-transitory computer-readable storage medium and the system according to claims 1, 8 and 15, and Kwak further teaches wherein a plan and policy management module combines information from the plan database and the industry database to generate the plurality of candidate plans, Kwak teaches the dialog management unit 320 may select a final user intention that matches with the dialog situation from among the possible user intentions, issue a service request to a service providing module 340, and receive a service result as a response from the service providing module 340 that may provide a real service, and further teaches the response management unit 330 may transmit the received service result to the user (see at least paragraphs 0065-0068 and also see figure 4).

Kwak teaches the dialog management unit 320 may select a final user intention that matches with the dialog situation from among the possible user intentions, issue a service request to a service providing module 340, and receive a service result as a response from the service providing module 340 that may provide a real service, and further teaches the response management unit 330 may transmit the received service result to the user (see at least paragraphs 0065-0068 and also see figure 4).

Claims 7, 14 and 20:  Kwak in view of Vibbert disclose the method, non-transitory computer-readable storage medium and the system according to claims 1, 8 and 15, and Kwak teaches  further teaches wherein the robot determines an optimal path that leads to the selection of the optimal plan from the plurality of candidate plans maximizing a predefined sales goal, Kwak teaches during the course of the task-oriented dialogue, the domain action handler unit 410 may communicate with the service providing module 340 that may provide the real service, and may make a final decision about a service to be offered to the user, pieces of information desired for the real service request may be obtained from the hierarchical topic plan 430 (see at least paragraphs 0071 and 0096 and see also figure 8).

s 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over KWAK et al. (U.S. Pub. No. 2011/0153322) (hereinafter ‘Kwak’) and in view of Vibbert et al. (U.S. Patent No. 9,767,794) (hereinafter ‘Vibbert’), and further in view of Perez et al. (U. S. Patent No. 9,871,927) (hereinafter ‘Perez”). 

Claim 2 and 9:  Kwak in view of Vibbert disclose the method and non-transitory computer readable-storage medium according to claims 1 and 8, the combination of Kwak and Vibbert do not explicitly teach wherein the conversation platform includes a natural language processing (NLP) module.  However, Perez teaches natural language processing (see at least column 4 lines 55-67 through column 5 lines 1-4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Kwak in view of Vibbert to modify to include the teaching of Perez in order to process inbound speech from users therefore making it easy to plan content to be conveyed back to users (see at least column 6 lines 32-58).

10.	Claims 5, 6, 12, 13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over KWAK et al. (U.S. Pub. No. 2011/0153322) (hereinafter ‘Kwak’) and in view of Vibbert et al. (U.S. Patent No. 9,767,794) (hereinafter ‘Vibbert’), and further in view of Wang (U.S. Pub. No. 2004/0249638).

Claims 5, 12 and 18:  Kwak in view of Vibbert disclose the method, non-transitory computer-readable storage medium and the system according to claims 1, 8 and 15, however, the combination of Kwak in view of Vibbert do not explicitly teach wherein a Wang teaches a rendering engine is provided that uses a behavior model to determine the lowest cost action that should be taken given the probabilities associated with one or more discourse structures provided by the semantic engine, and further, by using stochastic modeling in each of the subsystems and forcing all the stages to jointly optimize a single objective function, the present invention provides a better integrated dialog system that theoretically should be easier to optimize (see at least paragraphs 0014 and 0016).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Kwak in view of Vibbert to modify to include the teaching of Wang in order to determine the lowest cost action for determining the probability of each action given the current dialog state (see at least paragraph 0103).

Claims 6, 13 and 19:  Kwak in view of Vibbert and further in view of Wang disclose the method, non-transitory computer-readable storage medium and the system according to claims 5, 12 and 19, and Wang further teaches wherein the predefined cost values are adjusted for each of the plurality of candidate plans by the hierarchical reinforcement learning, Wang teaches the cost of different actions can be calculated based on several different factors. For example, since the usability of a dialog system is based in part on the number of questions asked of the user, one cost associated with a dialog strategy is the number of questions that it will ask, and Wang further teaches an action that involves asking a series of questions has a higher cost than an action that asks a single question (see at least paragraphs 0069-0073 and .

Conclusion

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a)	McGann et al. (U.S. Patent No. 10,630,838) talks about dynamic dialog control for contact center systems.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205.  The examiner can normally be reached on Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        06/05/2021